Eotheook, J.
1. INTOXICATING LIQUORS : law constitutional. The court instructed the jury to the effect that the term intoxicating liquors, as it is used in the statute, in°ludes spirituous, alcoholic and vinous li<luors> except beer, and excepting a1 so cider and wine manufactured from fruits grown in this State, which two last named liquors may be lawfully sold by any person. And where it is shown that one accused v * unlawful sales has sold wine, the burden is on him to show that such wine was manufactured from fruit grown in this State.
It is contended by counsel for appellant that section 1555 of the Code, upon which the instructions of the court are based, *497is in contravention of the following provisions of the Constitution of the United States, viz.: That part of section 8, article I, which provides that Congress shall have power “to regulate commerce with foreign nations and among the several States.” Article IV, section 2: “ The citizens of each State shall be entitled to all the privileges and immunities of the citizens of the several States.”
The argument is, that this statute is void because it prohibits the sale of wine made from fruits grown outside of this State and permits the sale of wine made from fruits grown within this State, and thereby discriminates against the products of other States.
The act for the suppression of intemperance, which was passed by the General Assembly of this State in 1855, and which in its general features has been in force from that time to the present, was declared to be a valid enactment in the case of Santo v. The State, 2 Iowa, 165. It is true that this provision of the law was not involved in that case, but it has' been in force as part of the prohibitory liquor laws since the year 1858, and has been enforced and approved in many cases, both civil and criminal, in the courts of this State. After so long a period, and after the statute in question has been so frequently enforced and its provisions so often applied in the regulation of the conduct of the inhabitants of the State, the familiar rule that a statute will not be held to be void as repugnant to the Constitution either of the State or of the United States, unless its unconstitutioriality is so obvious as to admit of no doubt, comes to us in all its force.
The constitutionality of laws regulating and prohibiting the sale of intoxicating liquors, has been so often upheld by the courts of last resort in this country, both State and Federal, that we need not stop here to cite the cases. Laws of this character are regarded as police regulations, established by the legislature for the prevention of intemperance, pauperism and crime, and for the abatement of nuisances, and are not thought to be in any just sense a regulation of commerce. *498In License Cases, 5 Howard, 504, it is said: “The-acknowledged police power of a State extends often to the destruction of property.' A nuisance may be abated. Everything prejudicial to the health or morals of a city may be removed. Merchandise from a port where a contagious disease prevails, being liable to communicate the disease, may be excluded, and in extreme cases it may be thrown into the sea. This comes in direct conflict with the regulation of commerce, and yet no one doubts the local power. It is a power essential to self-preservation, and exists necessarily in every organized community.” It is further said that these exceptions are not regulations of commerce, but acts of self-preservation; and although they affect commerce to some extent, yet such effect is the result of an undoubted power in the State.
It is very clear that if the regulation or prohibition of the sale of intoxicating liquors is a police power, which may be exercised by the State and without interfering with the prerogative of Congress to regulate commerce among the States, the act in question is not repugnant to article I, section 8 of the Federal Constitution. Counsel for appellant cites Ward v. Maryland, 12 Wal., 418; Welton v. Missouri, 91 U. S., 275, and other cases in the same court, which hold that a license tax cannot be laid upon the sale of the products of other States while the same products within the State are exempted. These cases are founded upon a different principle. They treat of regulations of commerce- proper, and not with mere police regulations.
2. — : — : powers of state. II. If the State has the power as a police regulation to prohibit the sale of intoxicating liquors, it may, in its discretion, prohibit the sale of one kind of liquor and allow the sale of another kind. It may say that certain wines may not be sold, and that certain other wines may be sold. Because the sale of all things which may be deleterious to the public is not prohibited, is no good reason why the sale of such as are prohibited, is -invalid. And because the sale of wines manufactured' from fruit grown in *499this State is allowed, and the' sale of wines manufactured from fruit grown in Illinois is prohibited, is no invasion of the “ privileges and immunities of citizens of” Illinois; because this State in the exercise of its police authority has the power to determine what kind of intoxicating liquors it will prohibit the sale of, and what kind it will allow.
We think it is plain that the section of the statute under consideration is not repugnant to article IY, section 2 of the Federal Constitution.
Affirmed.